     Case 8:20-mc-00127-JLS-JDE Document 27-1 Filed 12/31/20 Page 1 of 10 Page ID
                                      #:1565



      Stephanie R. Wood (SBN: 242572)
 1       swood@bcpc-law.com
      Jeffrey R. Bragalone (pro hac vice application to be filed)
 2       jbragalone@bcpc-law.com
      BRAGALONE CONROY PC
 3    2200 Ross Ave., Suite 4500W
      Dallas, Texas 75201
 4    Tel: (214) 785-6670
      Fax: (214) 785-6680
 5
      Ben M. Davidson (SBN:181464)
 6           ben@dlgla.com
      DAVIDSON LAW GROUP, ALC
 7    4500 Park Granada Blvd., Suite 202
      Calabasas, California 91302
 8    Tel: (818) 918-4622

 9    Attorneys for Respondent
      Acacia Research Corporation
10                         UNITED STATES DISTRICT COURT
11                        CENTRAL DISTRICT OF CALIFORNIA
12                                  SOUTHERN DIVISION
13
       HMD GLOBAL OY,                          Case No. 8:20-mc-127
14
                          Movant,              ACACIA RESEARCH
15                                             CORPORATION’S
             vs.                               MEMORANDUM IN SUPPORT OF
16                                             UNOPPOSED EX PARTE
       ACACIA RESEARCH                         APPLICATION FOR LEAVE TO
17     CORPORATION,                            FILE DECLARATION IN
                                               SUPPORT OF APPLICATION TO
18                        Respondent.          SEAL
19                                             Magistrate Judge John D. Early
20
21
22
23
24
25
26
27
28    ACACIA RESEARCH CORPORATION’S MEMORANDUM OF LAW IN SUPPORT OF UNOPPOSED EX PARTE
      APPLICATION FOR LEAVE TO FILE DECLARATION                                     -
      1-
     Case 8:20-mc-00127-JLS-JDE Document 27-1 Filed 12/31/20 Page 2 of 10 Page ID
                                      #:1566



      I.    INTRODUCTION
 1
            Acacia Research Corporation (“ARC”) is an affiliate of Cellular
 2
      Communications Equipment LLC (“CCE”), the plaintiff in Cellular
 3
      Communications Equipment, LLC v. HMD Global Oy, case number 2:20-cv-00078-
 4
      JRG pending in the Eastern District of Texas (the “E.D. Texas Action”).
 5
            ARC seeks ex parte relief to file out of time its Declaration of Eric Lucas in
 6
      support of the confidentiality of CCE’s documents which HMD submitted to this
 7
      Court on December 31, 2020 (dkt. No. 26). As reflected within his declaration, good
 8
      cause exists for preserving the confidentiality of this information and granting leave
 9
      they be maintained under seal.
10
            This application is made pursuant to Fed. R. Civ. P. 6(b) and this late filing is
11
      due to, as further explained herein, a dispute regarding the proper interpretation of
12
      an order issued in the underlying action between CCE and HMD pending in the
13
      Eastern District of Texas. Specifically, the documents at issue are subject to a
14
      protective order and were previously used and filed under seal by HMD in the
15
      underlying action pending in the Eastern District of Texas. Any requirement to file a
16
      supporting declaration in this Court was not clear in light of the Eastern District of
17
      Texas’s order requiring that, if HMD were to move forward with filing a joint
18
      stipulation seeking relief from this Court, HMD was required to file the CCE
19
      confidential documents at issue under seal. Dkt. No. 78 (the “Order”).
20
            This late filing will not impact the case schedule and will cause no prejudice.
21
      Conversely, if ARC were not permitted to provide its declaration to preserve the
22
      confidentiality of the sensitive business information of its affiliate, CCE, both ARC
23
      and CCE would be irreparably prejudiced. Further, HMD does not oppose granting
24
      ARC’s request to file this declaration out of time.
25
            As demonstrated herein, this ex parte relief is necessary and appropriate.
26
27
28    ACACIA RESEARCH CORPORATION’S MEMORANDUM OF LAW IN SUPPORT OF UNOPPOSED EX PARTE
      APPLICATION FOR LEAVE TO FILE DECLARATION                                     -
      2-
     Case 8:20-mc-00127-JLS-JDE Document 27-1 Filed 12/31/20 Page 3 of 10 Page ID
                                      #:1567



      II.       FACTUAL BACKGROUND
 1
                The documents at issue were produced by CCE to HMD in the E.D. Texas
 2
      Action and were designated by CCE as protected confidential information pursuant
 3
      to the Protective Order governing that case. 1 HMD did not object to CCE’s
 4
      designation of these documents as confidential and sealed copies of these documents
 5
      have previously been furnished to the Eastern District of Texas court and redacted
 6
      versions have been publicly filed on the docket in that case.
 7
                On December 16, 2020, the court in the E.D. Texas Action ruled that HMD
 8
      could use these documents in support of a joint stipulation which HMD advised it
 9
      intended to file in this Court (the “Order”) to enforce ARC’s compliance with its
10
      subpoena. Specifically, that court ordered that the documents must be filed under
11
      seal, only used for the purpose of resolution of the discovery dispute, and required
12
      HMD to provide this Court a copy of its Order. Id. Further, it expressly retained
13
      jurisdiction over all other issues related to the documents at issue stating “Nothing in
14
      this Order shall be construed as limiting the application or enforceability of the
15
      Protective Order in this case, and the papers filed in the Central District of
16
      California remain subject to this Court’s Protective Order in all other respects.” Id.
17
      (emphasis added).
18
                Key to the briefing which resulted in this Order was the highly sensitive
19
      nature of the information within the documents at issue and CCE’s need to protect
20
      this information from disclosure. Because the Order expressly required HMD to file
21
      the documents under seal versus remaining silent as to their confidentiality, it was
22
      not clear to ARC that additional steps needed to be taken in this Court to ensure
23
      these highly confidential documents would not be made public.
24
25          1
            The E.D. Texas case is an action for patent infringement and its Protective Order has four
26    tiers of confidential information designations: “CONFIDENTIAL,” HIGHLY CONFIDENTIAL –
      ATTORNEYS’ EYES ONLY,” “HIGHLY CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES
27    ONLY,” and “HIGHLY CONFIDENTIAL – SOURCE CODE.” See E.D. Texas Action, Dkt. Nos
      31 and 35.
28    ACACIA RESEARCH CORPORATION’S MEMORANDUM OF LAW IN SUPPORT OF UNOPPOSED EX PARTE
      APPLICATION FOR LEAVE TO FILE DECLARATION                                     -
      3-
     Case 8:20-mc-00127-JLS-JDE Document 27-1 Filed 12/31/20 Page 4 of 10 Page ID
                                      #:1568




 1          Further frustrating ARC and CCE’s ability to identify this issue was the fact
 2    that HMD did not bring this dispute before the Court as a joint stipulation, the only
 3    manner of raising its discovery issues that HMD addressed in the E.D. Texas Action
 4    and for with the court granted leave in its Order. Presumably, had HMD brought this
 5    as a joint stipulation there would at least have been an opportunity for ARC and
 6    HMD to discuss HMD’s requirement to file the documents under seal, and ARC
 7    could have either provided a declaration with the joint stipulation or worked with
 8    HMD to file the information under seal with its own declaration.
 9          Also problematic is that HMD did not meet and confer with either ARC or
10    CCE after the Order issued in E.D. Texas and instead just skipped forward to filing
11    its motion with this Court. Had HMD conferred with CCE or ARC “[a]t least 3 days
12    before seeking to file under seal a document containing information previously
13    designated as confidential by another pursuant to a protective order”, the mechanism
14    for protecting the confidential nature of the documents at issue would necessarily
15    have been discussed, and appropriate filings would have been made. See C.D. Cal.
16    L.R. 79-5.2.2.(b).
17          ARC requires this relief on an expedited basis and brings this as an ex parte
18    application because, if required, the deadline for ARC to submit a declaration in
19    support of the Application for Leave to Seal expired on December 28. ARC and its
20    affiliate CCE would be irreparably prejudiced if the confidential documents and
21    information at issue, including patent license agreements and agreements with third-
22    parties that are required to be maintained confidential pursuant to contractual
23    obligations, were made available to the public.
24          Counsel for HMD does not oppose ARC’s request for the relief sought herein
25    and memorialized this within its filing with this Court dated December 30, 2020. See
26    Dkt. No. 15 at 1-2.
27
28    ACACIA RESEARCH CORPORATION’S MEMORANDUM OF LAW IN SUPPORT OF UNOPPOSED EX PARTE
      APPLICATION FOR LEAVE TO FILE DECLARATION                                     -
      4-
     Case 8:20-mc-00127-JLS-JDE Document 27-1 Filed 12/31/20 Page 5 of 10 Page ID
                                      #:1569



      III.   ARGUMENTS AND AUTHORITIES
 1
             A. Granting ARC Leave to File its Declaration Out of Time is
 2              Warranted Under Rule 6 (b)
 3           The Federal Rules of Civil Procedure, Rule 6(b), provides the mechanism for
 4    extending deadlines and permits submissions after a deadline has passed where the
 5    party seeking to make a delinquent submission can show excusable neglect:
 6                 (b) Extending Time.
 7                 (1) In General. When an act may or must be done within a
 8           specified time, the court may, for good cause, extend the time...
 9                 (B) on motion made after the time has expired if the party failed
10           to act because of excusable neglect.
11    See Fed. R. Civ. P. 6(b). Here, the facts support finding excusable neglect because
12    ARC acted in good faith and there was a reasonable basis for not complying with the
13    time specified. See United States v. Pourmohamad, No. C 06-7933 MJJ, 2007 WL
14    1176629, at *1 (N.D. Cal. Apr. 20, 2007) citing In re Four Season Securities Laws
15    Litigation, 493 F.2d 1288, 1290 (10th Cir. 1974) (applying these two factors in
16    holding movant established excusable neglect). Specifically, the Order of the Eastern
17    District of Texas required CCE’s confidential information be filed “UNDER SEAL,”
18    and it identified the purpose of allowing HMD to use this information as for
19    resolution of the discovery dispute. See Order (“it is ORDERED that the parties have
20    leave to file such papers in the Central District of California as is necessary to
21    comply with that Court’s Local Rules to facilitate that Court’s resolution of this
22    discovery dispute.” (emphasis added).
23           As the Eastern District of Texas considered the confidential nature of the
24    documents at issue when it ordered they must be filed under seal if used in this
25    Court, ARC acted in good faith when it relied upon that Order and failed to
26    understand that HMD’s filing — the first filing in the instant action — triggered a
27    deadline by which ARC was required to provide a declaration to ensure that CCE’s
28    ACACIA RESEARCH CORPORATION’S MEMORANDUM OF LAW IN SUPPORT OF UNOPPOSED EX PARTE
      APPLICATION FOR LEAVE TO FILE DECLARATION                                     -
      5-
     Case 8:20-mc-00127-JLS-JDE Document 27-1 Filed 12/31/20 Page 6 of 10 Page ID
                                      #:1570




 1    confidential documents remain sealed. This is especially true here; the Order did not
 2    contemplate that the question of whether there was good cause for sealing the
 3    documents to be an open issue for this Court to consider and instead it identified that
 4    the documents at issue “remain subject to this Court’s Protective Order in all other
 5    respects.” Id.
 6          While there are factors which can undermine a finding of excusable neglect,
 7    none are present here. See Pourmohamad, No. C 06-7933 MJJ, 2007 WL 1176629,
 8    at *2 citing Comm. for Idaho's High Desert, Inc. v. Yost, 92 F.3d 814, 825 (9th
 9    Cir.1996) (identifying the danger of prejudice to the other party, and the length of
10    the delay and its potential impact on judicial proceedings as factors to be
11    considered). In the instant case, there is no danger of prejudice to HMD and HMD
12    has expressly confirmed that it does not oppose the relief sought by this application.
13    See Dkt. No. 15 at 1-2.
14          Further, the length of delay is less than four days as the original filing deadline
15    was the Monday after Christmas, on December 28 and the date by which the
16    declaration will be submitted is December 31. Thus, this does not undermine the
17    finding of excusable neglect.
18          In light of the conditions of the Order including its express requirement that
19    HMD’s submission of CCE’s documents to this Court be made under seal and the
20    lack of any prejudice, this four day delay is reasonable and ARC’s declaration
21    should be accepted out of time.
22          B.     Relief to ARC on an Ex Parte Basis is Necessary and Justified.
23          While a party seeking ex parte relief must demonstrate a true need and that
24    such relief is deserved, here ARC demonstrates both.
25          As this Court has explained the test for whether ex parte relief is warranted
26    requires a showing that applicants: “cause will be irreparably prejudiced if the
27    underlying motion is heard according to regular noticed motion procedures”; and
28    ACACIA RESEARCH CORPORATION’S MEMORANDUM OF LAW IN SUPPORT OF UNOPPOSED EX PARTE
      APPLICATION FOR LEAVE TO FILE DECLARATION                                     -
      6-
     Case 8:20-mc-00127-JLS-JDE Document 27-1 Filed 12/31/20 Page 7 of 10 Page ID
                                      #:1571




 1    “the moving party is without fault in creating the crisis that requires ex parte relief,
 2    or that the crisis occurred as a result of excusable neglect.” See Masimo Corp. v.
 3    Apple Inc., No. 820CV00048JVSJDEX, 2020 WL 6128064, at *2 (C.D. Cal. Aug.
 4    31, 2020) (Early, M.J.) citing Mission Power Eng'g Co. v. Cont'l Cas. Co., 883 F.
 5    Supp. 488, 490, 492 (C.D. Cal. 1995).
 6          The deadline for ARC to submit a declaration in support of the Application for
 7    Leave to file under seal CCE’s confidential information expired on December 28,
 8    2020. Pursuant to this Court’s Local Rules, “failure to file a declaration or other
 9    required document may be deemed sufficient grounds for denying the Application”
10    and “[i]f the Application is denied, the Filing Party may file the document in the
11    public case file (i.e., unsealed) no earlier than 4 days, and no later than 10 days, after
12    the Application is denied, unless the Court orders otherwise.” C.D. Cal. L.R.
13    79.5.2.2(b). Thus, CCE’s confidential information is currently at risk of public
14    disclosure.
15          ARC cannot wait 28 days for leave to file its declaration out of time because
16    during that time the Court may deny HMD’s Application for Leave to File Under
17    Seal. And the results of such a disclosure would be irreparably prejudicial to CCE
18    and ARC.
19          As explained by the documents at issue and the Sealed Declaration of Eric
20    Lucas, these include patent license agreements and agreements with third-parties that
21    are required to be maintained confidential pursuant to contractual obligations. These
22    type of documents are exactly the kinds of highly confidential documents that courts
23    routinely protect pursuant to protective orders and the Court has recognized will
24    harm the designating party if disclosed. See Summit Entm't, Ltd. Liab. Co. v. B.B.
25    Dakota, Inc., No. CV-10-04328-GAF (RZx), 2011 U.S. Dist. LEXIS 90723, at *2-3
26    (C.D. Cal. Aug. 15, 2011) (Zarefsky, M.J.) (“Summit's licensee agreements are
27    highly confidential and have been treated as such by other courts in this District in
28    ACACIA RESEARCH CORPORATION’S MEMORANDUM OF LAW IN SUPPORT OF UNOPPOSED EX PARTE
      APPLICATION FOR LEAVE TO FILE DECLARATION                                     -
      7-
     Case 8:20-mc-00127-JLS-JDE Document 27-1 Filed 12/31/20 Page 8 of 10 Page ID
                                      #:1572




 1    entering protective orders. …Disclosure of Summit's licensing information without a
 2    protective order would put Summit at a disadvantage because all of its current and
 3    potential licensees would know Summit's licensing structure for the various licenses
 4    entered for the Twilight Motion Pictures property.”)
 5          Because ARC has demonstrated excusable neglect and a genuinely urgent
 6    need for the ex parte relief requested and because HMD does not oppose ARC’s
 7    request for this relief, granting ARC’s Application is justified here.
 8    IV.   CONCLUSION
 9          For the foregoing reasons, ARC respectfully requests the Court grant this Ex
10    Parte Application for Leave to file its declaration in support of the pending
11    Application for Leave to File Under Seal Portions of Motion and supporting exhibits
12    by HMD Global Oy filed on December 21, 2020. Dkt. No. 2.
13
      Dated: December 31, 2020                      Respectfully submitted,
14
                                                    /s/ Stephanie R. Wood
15                                                  Stephanie R. Wood
                                                    California Bar No. 242572
16                                                  Jeffrey R. Bragalone (pro hac vice to be
17                                                  filed)
                                                    Texas Bar No. 02855775
18
19                                                  BRAGALONE CONROY PC
                                                    2200 Ross Avenue
20                                                  Suite 4500W
21                                                  Dallas, TX 75201
                                                    Tel: (214) 785-6670
22                                                  Fax: (214) 785-6680
                                                    swood@bcpc-law.com
23
                                                    jbragalone@bcpc-law.com
24
25                                                  Ben M. Davidson (SBN: 181464)
26                                                  ben@dlgla.com
                                                    DAVIDSON LAW GROUP, ALC
27                                                  4500 Park Granada Blvd., Suite 202
28    ACACIA RESEARCH CORPORATION’S MEMORANDUM OF LAW IN SUPPORT OF UNOPPOSED EX PARTE
      APPLICATION FOR LEAVE TO FILE DECLARATION                                     -
      8-
     Case 8:20-mc-00127-JLS-JDE Document 27-1 Filed 12/31/20 Page 9 of 10 Page ID
                                      #:1573




 1                                              Calabasas, California 91302
                                                Tel: (818) 918-4622
 2
 3                                              Attorneys for Respondent
                                                ACACIA RESEARCH
 4                                              CORPORATION
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28    ACACIA RESEARCH CORPORATION’S MEMORANDUM OF LAW IN SUPPORT OF UNOPPOSED EX PARTE
      APPLICATION FOR LEAVE TO FILE DECLARATION                                     -
      9-
     Case 8:20-mc-00127-JLS-JDE Document 27-1 Filed 12/31/20 Page 10 of 10 Page ID
                                      #:1574




 1                                CERTIFICATE OF SERVICE
 2
 3            I hereby certify that on December 31, 2020, I electronically filed the foregoing
 4     document using the Court’s ECF system which will electronically serve the same upon
 5     all counsel of record.

 6
                                        By: /s/ Ben Davidson
 7                                      Ben M. Davidson (SBN: 181464)
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28     ACACIA RESEARCH CORPORATION’S MEMORANDUM OF LAW IN SUPPORT OF UNOPPOSED EX PARTE
       APPLICATION FOR LEAVE TO FILE DECLARATION                                     -
       10 -
